 267319 NLRB No. 42PRECISION INSULATION SERVICE CO.Precision Insulation Service Co. and InternationalAssociation of Heat & Frost Insulators & As-
bestos Workers Local Union 22, AFL±CIO.
Cases 16±CA±17153 and 16±CA±17376October 12, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEUpon charges and an amended charge filed by theUnion on January 18, May 9, and May 12, 1995, the
General Counsel of the National Labor Relations
Board issued a consolidated complaint (complaint) on
June 5, 1995, against Precision Insulation Service Co.,
the Respondent, alleging that it has violated Section
8(a)(1) of the National Labor Relations Act. Although
properly served copies of the charges, amended charge,
and complaint, the Respondent failed to file an answer.On July 31, 1995, the General Counsel filed a Mo-tion for Summary Judgment with the Board. On Au-
gust 3, 1995, the Board issued an order transferring the
proceeding to the Board and a Notice to Show Cause
why the motion should not be granted. The Respond-
ent filed no response. The allegations in the motion are
therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated July 19, 1995,
notified the Respondent that unless an answer were re-
ceived by July 24, 1995, a Motion for Summary Judg-
ment would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a Texas corporation with an officeand place of business in Houston, Texas, has been en-
gaged in the construction industry as an insulation con-
tractor. During the 12-month period preceding issuanceof the complaint, a representative period, the Respond-ent, in conducting its business operations, purchased
and received at its Houston, Texas facility goods val-
ued in excess of $50,000 from other enterprises, in-
cluding Gowan, Inc., located within the State of Texas,
each of which other enterprises had received these
goods directly from points outside the State of Texas.
We find that the Respondent is an employer engaged
in commerce within the meaning of Section 2(2), (6),
and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
About December 14, 1994, the Respondent, at itsPlatzar Shipyard jobsite, interrogated an employee con-
cerning his union activities, threatened an employee
that if the Union was selected as the bargaining rep-
resentative, the Respondent would never sign a union
contract with the Union, and threatened an employee
with discharge by telling him that if the employees en-
gaged in union activities, the Respondent would put
them on 1-day jobs, and then put completed on their
termination slips.About mid-December 1994, the Respondent, at itsTexas Orthopedic jobsite, orally promulgated, and
since that date has maintained and enforced, a rule
prohibiting employees from discussing the Union on
the job to discourage employees from forming, joining
and assisting the Union or engaging in other concerted
activities. About December 1994, the Respondent, at
the same jobsite, told an employee not to talk union
on the job or he would have to fire him. About late
December 1994, the Respondent, at the same jobsite,
told an employee to tell the employee's son to stop
talking union on the job.About December 19, 1994, the Respondent, at its of-fice, interrogated an employee concerning his union
membership and activities; threatened an employee that
if the employees selected the Union as their bargaining
representative, the Respondent would close its shop;
promised an employee benefits, including a 401(k)
plan, if the employee would abandon the Union; and
granted bonuses and raises to certain employees in
order to discourage the employees from supporting the
Union.About January 17, 1995, the Respondent, at itsTexberry Bottling Company jobsite, interrogated an
employee concerning his union activities and trans-
ferred an employee from its Texberry Bottling Com-
pany jobsite to its St. Luke's Professional Building
jobsite because the employee engaged in union and
protected activities.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent has interfered with, restrained, and coercedVerDate 12-JAN-9910:16 Jul 29, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31942apps04PsN: apps04
 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The General Counsel has not requested any affirmative remedieswith respect to the 8(a)(1) transfer of an employee to a different job-
site.Member Browning would include the Board's traditional reinstate-ment and make-whole remedy for the employee unlawfully trans-
ferred from one jobsite to another. She emphasizes that ``whether
counsel for the General Counsel seeks a backpay remedy is immate-
rial since we have full authority over the remedial aspects of our de-
cisions.'' Schnadig Corp., 265 NLRB 147 (1982). She would leaveto compliance such issues as the identification of the employee inquestion, whether the jobs are now completed, and whether the em-
ployee suffered any loss. See Dean General Contractors, 285 NLRB573 (1987).2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''employees in the exercise of rights guaranteed in Sec-tion 7 of the Act, and has thereby engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has promul-
gated, maintained and enforced an unlawful rule pro-
hibiting employees from discussing the Union on the
job, we shall order the Respondent to rescind the rule.1ORDERThe National Labor Relations Board orders that theRespondent, Precision Insulation Service Co., Houston,
Texas, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Interrogating employees concerning their unionactivities or union membership.(b) Threatening employees that it would never signa contract with International Association of Heat &
Frost Insulators & Asbestos Workers, Local Union 22,
AFL±CIO if the Union were selected as bargaining
representative.(c) Threatening employees with discharge by tellingthem that it would put employees on 1-day jobs and
then put completed on the termination slips if employ-
ees engage in union activities.(d) Orally promulgating, maintaining, or enforcing arule prohibiting employees from discussing the Union
on the job.(e) Threatening employees with discharge if theytalk about the Union on the job.(f) Telling employees to tell their relatives to stoptalking union on the job.(g) Threatening employees that it would close itsshop if the employees selected the Union as their bar-
gaining representative.(h) Promising to grant employee benefits, includinga 401(k) plan, if the employees would abandon the
Union.(i) Granting bonuses and raises to employees inorder to discourage their support of the Union.(j) Transferring employees because they engage inunion or protected activities.(k) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Rescind the unlawful rule prohibiting employeesfrom discussing the Union on the job.(b) Post at its facility in Houston, Texas, copies ofthe attached notice marked ``Appendix.''2Copies ofthe notice, on forms provided by the Regional Director
for Region 16, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
interrogate employees concerningtheir union activities or union membership.WEWILLNOT
threaten employees that we wouldnever sign a contract with International Association of
Heat & Frost Insulators & Asbestos Workers Local
Union 22, AFL±CIO if it were selected as bargaining
representative.WEWILLNOT
threaten employees with discharge bytelling them that we would put employees on 1-day
jobs and then put completed on the termination slips
if employees engage in union activities.WEWILLNOT
orally promulgate, maintain, or en-force a rule prohibiting employees from discussing the
Union on the job.WEWILLNOT
threaten employees with discharge ifthey talk about the Union on the job.VerDate 12-JAN-9910:16 Jul 29, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31942apps04PsN: apps04
 269PRECISION INSULATION SERVICE CO.WEWILLNOT
tell employees to tell their relativesto stop talking union on the job.WEWILLNOT
threaten employees that we wouldclose our shop if the employees selected the Union as
their bargaining representative.WEWILLNOT
promise to grant employee benefits,including a 401(k) plan if the employees would aban-don the Union.WEWILLNOT
grant bonuses or raises to employeesin order to discourage their support of the Union.WEWILLNOT
transfer employees because they en-gage in union or protected activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
rescind our rule prohibiting employeesfrom discussing the Union on the job.PRECISIONINSULATIONSERVICECO.VerDate 12-JAN-9910:16 Jul 29, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31942apps04PsN: apps04
